Title: From John Adams to United States Senate, 2 March 1799
From: Adams, John
To: United States Senate



Gentlemen of the Senate
March 2. 1799

I nominate the following Gentlemen for Offices in the Army

Infantry.—Lieutenant ColonelNathan RiceMassachusettsRichard HunnewelldittoMajorWilliam JonesMassachusetts.CaptainsPhineas AshmunMassachusettsJoseph Peirce Junr.dittoArthur LithgowdittoJonathan AndrewsRhode IslandGeorge WoodwardVermontPhilip CortlandNew YorkWalter K. ColeNew JerseyJames Read    PennsylvaniaBenjamin Gibbs Junr.dittoJames AshmandittoValentine BrothersMarylandJohn W. HacketdittoJonathan HodgsondittoNathaniel HenryVirginiaLieutenantsSamuel MackeyMassachusettsBenjamin Beale Junr.dittoCharles P. PhelpsdittoEdmund Soper   dittoDaniel BissellVermontIsaac PutnamVermontJames SmithNew YorkRichard Baldwin dittoGeorge M. OgdenNew JerseyThomas SwearingenPennsylvaniaCromwell PiercedittoHenry Westcott dittoNelson WadedittoLewis HowarddittoJames Battel  DelawareWilliam SavinMarylandCharles ClemmentsdittoVan BennetVirginiaFelix WiltondittoEnsignsSeth Bannister  MassachusettsSamuel Winter Church dittoChristopher Whipple Rhode IslandJohn W. BrownsonVermontWilliam Morrow PennsylvaniaJabez CaldwellDelawareJohn AdlumMarylandEdward Ford  dittoCharles McCallisterVirginiaJohn HeiskelldittoMarcus CombsdittoWillis Wells JunrdittoCavalryCaptainsCharles F MercerVirginiavice Laurence Lewis declinedJames BurnSouth Carolina












John Adams